DOWDELL, J.
The defendant was tried on affidavit and warrant, without the intervention of a jury, by the Lee county court of law and equity. The affidavit was made before, and the warrant issued by, the judge of said court. Demurrer to the affidavit as amended was overruled by the court, and it is here urged that the action of the court in this respect was erroneous. The affidavit was amended, and, as the same appears of record, was unobjectionable. See Watson’s Case, 63 Ala. 19. The defendant was prosecuted under section 5606 of the *124Criminal Codo of 1896. That which is made an offense by this statute is by the statute designated in the caption as “trespass after warning.” This name or designation is applied, whether the act complained of comes under the first or second clause of the statute. By section 4600 of the Code, it is sufficient’in the affidavit to designate the misdemeanor by name.
For several years prior and up to the time that the defendant entered upon the premises, the prosecutrix had actual possession. The fact that the house on the premises was vacant and unoccupied at the time the defendant entered did not justify the defendant’s entry under an alleged claim of purchase from a third party, and it was his duty to quit the premises when so requested by the prosecutrix, and his failure and refusal to do so was a violation of the statute.
The court committed no error in refusing to permit the defendant to introduce his alleged claim of title to the land. — Wright v. State, 136 Ala. 139, 34 South. 233. A change was wrought in the statute, when brought forward from the Code of 1886, then section 3874, into the Criminal Code of 1896, as section 5606. By this change the second clause in the statute was introduced, whereby it was made penal, where the party entered on the premises without having been warned not to do so, but failed or refused to1 leave after having been ordered or request-to do so. This change was made in the statute since the cases of McLeod v. McLeod, 73 Ala. 42, Bohannon v. State, 73 Ala. 47; Matthews v. State, 81 Ala. 66,1 South. 43, and Goldsmith v. State, 86 Ala. 55, 5 South. 480, cited by appellant, and doubtless the change was brought about by reason of the decision in these cases.
We find no error in the record, and the judgment appealed from will be affirmed.
Affirmed.
*125Tyson, C. J., and Anderson and McClellan, JJ., concur.